DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
"an impregnation unit that impregnates" in claims 1 and 9;
"a first supply unit that supplies" in claims 1 and 9;
"a second supply unit that supplies " in claims 1 and 9;
"a supply controller that controls in claims 1 and 9
"a shaping unit that shapes" in various dependent claims;
"detector that detects" in claim 8;
"a first variable unit" in claim 9;
"a second variable unit" in claim 9;
"impregnation means for impregnating" in claim 19;
"first supply means for supplying" in claim 19;
"second supply means for supplying" in claim 19; and
"supply control means for controlling" in claim 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3–4, 6, 12 – 13, and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites " wherein the resin of the second component contains a high-affinity resin having a higher affinity for the bundle of continuous fibers than the resin of the first component." This limitation is indefinite because the bundle of continuous fibers is not an absolute metric of comparison. That is to say, a system having two different types of resin may be infringing if continuous fiber A is used but not of continuous fiber B.
Claims 4 and 12 – 13 are rejected for the same reasons via their dependency on claim 3.
Claim 6 recites "wherein the resin of the second component contains a high-affinity resin having a higher affinity for the bundle of continuous fibers than the resin of the first component." This limitation is indefinite for the same reasons set out in the rejection of claim 3 above. 
Claim 15 is rejected for the same reasons via as dependency on claim 6.
Claim 6 recites " a compatibilizer for the resin of the first component and the high-affinity resin." However, this limitation is not structurally tethered to any other limitation within the claim. As such, one of foreigners who in the art is unable to ascertain how this limitation further narrow the scope of claim 3.
The Examiner recommends introducing new features with language similar to that used in claim 8, e.g., " further comprising. "
Claim 15 is rejected for the same reasons via as dependency on claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1–7 and 10–16 is/are rejected under U.S.C. 102(a)(1)  as being anticipated by JANG US Patent No. 5936861.
As to claim 1, JANG discloses an impregnation device (Figure 9; 11: 24 – 12:14), comprising:
	an impregnation unit that impregnates a bundle of transported continuous fibers with a resin mixture (228);
	a first supply unit that supplies a resin of a first composition to the impregnation unit (204/206);
	a second supply unit that supplies a resin of a second composition that is different from the resin of the first composition to the impregnation unit (204/206); and
	a supply controller that controls an amount of resin supplied from the first supply unit and the second supply unit to the impregnation unit (230). 
	As to claim 2, JANG discloses the impregnation device according to claim 1. This structure is capable of being used with the claimed material worked upon. JANG further discloses wherein the resin of the first composition contains a resin of a first component and a resin of a second component, and the resin of the second composition contains at least the resin of the second component (11: 24 – 12:14). 
	As to claim 3, JANG discloses the impregnation device according to claim 2.  JANG further discloses wherein the first supply unit and the second supply unit supply the resins to the impregnation unit at different positions in a transport direction of the bundle of continuous fibers (Figure 9). 
	As to claim 4, JANG discloses the impregnation device according to claim 3. This structure is capable of being used with the claimed material worked upon, and the second supply unit supplies the resin of the second composition to the impregnation unit downstream of the first supply unit in the transport direction (Figure 9). 
	As to claim 5, JANG discloses the impregnation device according to claim 2. This structure is capable of being used with the claimed material worked upon. JANG further discloses wherein the resin of the second composition contains the resin of the first component and the resin of the second component, and the resin of the first composition and the resin of the second composition have different mixing ratios between the resin of the first component and the resin of the second component (11: 24 – 12:14).
	As to claim 6, JANG discloses the impregnation device according to claim 2. This structure is capable of being used with the claimed material worked upon. 
	As to claim 7, JANG discloses the impregnation device according to claim 1, wherein the supply controller (203) controls the amount of resin supplied from the first supply unit and the second supply unit to the impregnation unit based on a predetermined control table (11: 24 – 12:14; see also dial illustrated in Figure 9).
As to claim 10, JANG discloses a shaping apparatus comprising:
	the impregnation device according to claim 1 (see relevant rejection above); and
	a shaping unit (222) that shapes a three-dimensional object using filaments formed by impregnating the bundle of continuous fibers with a resin mixture by the impregnation device (8:56–9:19 and 11: 24 – 12:14). 
	As to claim 11, JANG discloses a shaping apparatus comprising:
	the impregnation device according to claim 2 (see relevant rejection above); and
	a shaping (222) unit that shapes a three-dimensional object using filaments formed by impregnating the bundle of continuous fibers with a resin mixture by the impregnation device (8:56–9:19 and 11: 24 – 12:14). 
	As to claim 12, JANG discloses a shaping apparatus comprising:
	the impregnation device according to claim 3 (see relevant rejection above); and
	a shaping unit (222) that shapes a three-dimensional object using filaments formed by impregnating the bundle of continuous fibers with a resin mixture by the impregnation device (8:56–9:19 and 11: 24 – 12:14). 
	As to claim 13, JANG discloses a shaping apparatus comprising:
	the impregnation device according to claim 4 (see relevant rejection above); and
	a shaping unit (222) that shapes a three-dimensional object using filaments formed by impregnating the bundle of continuous fibers with a resin mixture by the impregnation device (8:56–9:19 and 11: 24 – 12:14). 
	As to claim 14, JANG discloses a shaping apparatus comprising:
	the impregnation device according to claim 5 (see relevant rejection above); and
	a shaping unit that shapes a three-dimensional object using filaments formed by impregnating the bundle of continuous fibers with a resin mixture by the impregnation device. 
	As to claim 15, JANG discloses a shaping apparatus comprising:
	the impregnation device according to claim 6 (see relevant rejection above); and
	a shaping unit (222) that shapes a three-dimensional object using filaments formed by impregnating the bundle of continuous fibers with a resin mixture by the impregnation device(8:56–9:19 and 11: 24 – 12:14). 
	As to claim 16, JANG discloses a shaping apparatus comprising:
	the impregnation device according to claim 7 (see relevant rejection above); and
	a shaping unit (222) that shapes a three-dimensional object using filaments formed by impregnating the bundle of continuous fibers with a resin mixture by the impregnation device (8:56–9:19 and 11: 24 – 12:14). 
Claim(s) 9 and 18 is/are rejected under U.S.C. 102(a)(1)  as being anticipated by JANG US Patent No. 5936861.
As to claim 9, JANG discloses an impregnation device (Figure 9; 11: 24 – 12:14), comprising:
	an impregnation unit (228) that impregnates a bundle of transported continuous fibers (240) with a resin mixture (11: 24 – 12:14);
	a first supply unit that supplies a resin to the impregnation unit (202/204);
	a second supply unit that supplies the resin to the impregnation unit at a different position in a transport direction of the bundle of continuous fibers with respect to the first supply unit (202/204);
	a first variable unit that varies an amount of the resin supplied from the first supply unit to the impregnation unit (232/234); and
	a second variable unit that varies an amount of the resin supplied from the second supply unit to the impregnation unit (232/ 234).
	As to claim 18, JANG discloses a shaping apparatus comprising:
	the impregnation device according to claim 18 (see relevant rejection above); and
	a shaping unit (222) that shapes a three-dimensional object using filaments formed by impregnating the bundle of continuous fibers with a resin mixture by the impregnation device (8:56–9:19 and 11: 24 – 12:14). 
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG US Patent No. 5936861.
As to claim 19, JANG discloses an impregnation device comprising:
	impregnation means (Figure 9, 228) for impregnating a bundle of transported continuous fibers with a resin mixture;
	first supply means for supplying a resin of a first composition to the impregnation means (202/204);
	second supply means for supplying a resin of a second composition that is different from the resin of the first composition to the impregnation means (202/204); and
	supply control means for controlling an amount of resin supplied from the first supply means and the second supply means to the impregnation means (Figure 9; 11: 24 – 12:14).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG US Patent No. 5936861 in view of BUDGE PG Publication No. 20190202120.
As to claim 8, JANG discloses the impregnation device according to claim 1. 
JANG fails to disclose a detector that detects information on a composition of the resin in the impregnation unit or a composition of the resin impregnated in the bundle of continuous fibers, wherein the supply controller controls the amount of resin supplied from the first supply unit or the second supply unit to the impregnation unit based on a detection result of the detector. 
BUDGE teaches a detector (Figure 2, 36d) that detects information on a composition of the resin in the impregnation unit or a composition of the resin impregnated in the bundle of continuous fibers, wherein a supply controller (22) controls the amount of resin supplied from the first supply unit or the second supply unit to the impregnation unit based on a detection result of the detector (¶30).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of BUDGE into the disclosure of JANG for the benefit of maintaining the desired opacity, resistance, appearance, or resonance (as taught by BUDGE at ¶30)
 As to claim 17, JANG and BUDGE make obvious a shaping apparatus comprising:
the impregnation device according to claim 8 (see relevant rejection above). 
JANG further discloses a shaping unit (222) that shapes a three-dimensional object using filaments formed by impregnating the bundle of continuous fibers with a resin mixture by the impregnation device (8:56–9:19 and 11: 24 – 12:14). 
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743